F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                OCT 10 1997
                                     TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                      Clerk

 STEVE ALLEN WELDON,

          Petitioner-Appellant,

 v.

 WYOMING DEPARTMENT OF                                       No. 97-8041
 CORRECTIONS STATE                                      (D.C. No. 96-CV-176)
 PENITENTIARY WARDEN, in his                            (District of Wyoming)
 official capacity, also known as James
 Ferguson; WYOMING ATTORNEY
 GENERAL,

          Respondents-Appellees.


                                  ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of the

appeal. See Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.



      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       The matter is before us upon appellant’s petition for issuance of a certificate of

appealability. Because his petition was filed before April 24, 1996, the provisions of 28

U.S.C. § 2253(c)(1996) are not applicable, and a certificate of appealability is not

required to establish jurisdiction in this court. Lindh v. Murphy, ___ U.S. ___, 117 S. Ct.

2059 (1997). A certificate of probable cause is GRANTED, and we proceed to the

merits of this case.

       After examination of Mr. Weldon’s brief and the record, we conclude the district

court did not err in the dismissal of the petition. We affirm essentially for the reasons

stated in the district court’s order of dismissal.


                                            ENTERED FOR THE COURT


                                            John C. Porfilio
                                            Circuit Judge




                                              -2-